 408DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers,Locals542, 542-A, 542-B and YorkCountyBridge, Inc.Cases 4-CB-1900 and 4-CC-653January 31, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn June 18, 1974, Administrative Law Judge AlvinLieberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The complaintalleges,inpertinentpart, thatRespondentsareinviolationofSections8(b)(4)(ii)(A) and 8(b)(3) of the Act by demanding,and threatening a refusal to furnish workers infurtherance of the demand, that the Charging Party,York County Bridge, Inc. (hereinafter York), enterintoa collective-bargaining agreementwithRe-spondents containing provisions prohibited by Sec-tion 8(e) of the Act.' As litigated, the allegation ofthe8(b)(3)violationencompassed Respondents'related demand, as discussed more fully below, thatYork bring its parent company, G. A. and F. C.Wagman, Incorporated (hereinafter Wagman), underwhatever agreement might be entered into betweenRespondents and York, including the recognition ofRespondents as collective-bargaining representativesof certain of Wagman's employees.The Administrative Law Judge concluded that noviolationof Section 8(b)(4)(ii)(A) had occurredbecause, irrespective of whether the contractualprovisions in controversy are prohibited by Section8(e),Respondents did not attempt to force York toenter into any agreement containing these provisions.We find, on the contrary, that it was clearlyRespondents' object to force York to agree to theseprovisions.Between1967 and 1971, York was amember of the Contractors Association of EasternThe complaint is a consolidated complaint and includes allegationsbased on a charge filed by Contractors Association of Eastern PennsylvaniainCase 4-CB-1901.Thatcharge was withdrawn pursuant to a settlementagreement,and on March8, 1974,the Board denied the General Counsel'sappeal from the Administrative Law Judge's action in granting the parties'216 NLRB No. 67Pennsylvania (CAEP), which bargained on behalf ofits employer-members with Respondents. When theexisting collective-bargaining agreement was aboutto expire in 1971, Respondents informed CAEP thatitwanted to exclude York and several othercompanies from negotiations over the new multiem-ployer contract. Simultaneously, it informed Yorkthat it wished to meet with York independently todiscuss a new contract. The employers consented tothis arrangement.Multiemployer bargaining began in April 1971.Not having secured an agreement containing thecontested provisions by the expiration date of theexisting agreement, Respondents struck the employ-ers still in the multiemployer bargaining group. Italso struck York and the other employers it hadcarved out of the group, on May 1. Bargaining withYork had not even begun, presumably becauseRespondents were involved with the multiemployerbargaining and it was understood that York and theother "carved out" employers would be representedin the separate bargaining by Engineers Employers,the larger employers' association that was nowrepresenting the employer-members of CAEP whowere still in the multiemployer bargaining group.On July 7, 1971, the multiemployer group agreed tothecontestedprovisionsand the strike ended.Thereafter, bargaining between Respondents and the"carved out" employers began. The employers,includingYork, offered to adopt the agreementproduced by the strike. Respondents refused thisoffer as to York unless York would agree to takesteps toward bringing Wagman, its parent company,under the agreement. Thus, as the AdministrativeLaw Judge found, during these negotiations it wasthe employers, not Respondents, who were urgingadoption of the provisions in controversy. But as itwas manifestly clear that Respondents would acceptnothing less than these provisions, over which theyhad struck, it is unrealistic to infer that Respondentshad abandoned their efforts to secure agreement tothese provisions. To do so is to ignore the circum-stancesunderwhich these parties came to thebargaining table and the pressures that were operat-ing on them. The employers had been struck, alongwith the multiemployer group, for over 2 months andwere now willing to accept the contract agreed to bythe group in order to get back to work withoutfurther delay. Respondents continued to insist on thesubstance of the provisions they struck over andwould not resume referring workers from their hiringmotion towithdraw the chargein Case 4-CB-1901. The Boardremandedthis proceeding to the Administrative Law Judge for his decision on theissues raisedby thecomplaint based on the charges filedby York in Cases4-CB-1900 and 4-CC-653. INTL.UNION OFOPERATING ENGINEERS,LOCAL 542409halluntil a contract was signed.That they wereunwilling to enter into a contract unlessYork agreedtoaccept certain additional terms,as discussedhereafter, does not, of course, take away from thefact that they continued to seek an agreementcontaining the provisions alleged to be prohibited bySection 8(e).We must,therefore,examine thoseprovisions.The provisions complained of are as follows:Section 11-Non-Union Equipment:(a)No operator shall be required to operateequipment belonging to a contractor or supplierwith whom this Local Union is not in signedrelations,provided,Union equipment is availablein the locality. No party to this agreement shallrent orsupplyequipment unmannedto anyonedoing construction work covered by this agree-ment who is not in signed relationswith thisUnion.(b) No employeerepresentedby this Union onconstruction work shall be required to operateequipmentof or for any Employer who has anyinterest in a firm or company doing constructionwork within the jurisdiction of this Union andwhich is not in signed relations with this Union.The gist of section11, as its title suggests, is to giveRespondents control over the employers or personswhose equipment may be used on construction workcovered by the agreement, irrespective of whether theoperator of the equipment is employed by a signatoryor a stranger to the agreement.It constitutes anagreement to cease doing business with certain otherpersons, in situations not involving loss of work toemployees represented by Respondents,and to thatextent is prohibited by Section 8(e) unless saved bythat section's constructionindustry proviso:That nothing in this subsection(e) shallapply toan agreement between a labor organization andan employer in the constructionindustryrelatingto the contracting or subcontractingof work to bedone at the site of the construction,alteration,painting,or repair of a building, structure, orother work... .As wasobserved,upon a reviewof the legislativehistory,inInternationalUnion of OperatingEngineers,Local Union No. 12 (AccoConstructionEquipment,s 204 NLRB742 (1973), at ALJD, "Discussion and Conclusions-Section 8(e)."3 "(b) Neither the Union nor any of its members shall be obligated towork on same job or project with, or service any contractor or sub-contractor not a party to an agreement with the Union. This shall not applywhen the construction contracts are awarded directly by the Owner to thecontractor or sub-contractor mentioned above."Inc.),2the 8(e) proviso was intended to prevent laborstrife among nonunion and union employees at thesame jobsite. In fact, the collective-bargainingagreement in which the contested provisions appear,in the instant case, contains a separate provisionaddressed to the problem of union and nonunionemployees.3The provisions of section 11, set forth above, havea different and broader effect. Neither the firstsentence of section 11(a) nor section 11(b) is limitedto situations where the boycotted supplier of theequipment has any employees at the jobsite. Werethese provisions so limited they would be redundantin light of the provision quoted in the previousfootnote herein. As these provisions reach beyondthe performance of work at the jobsite they alsoreach beyond the construction industry proviso andare unlawful under Section 8(e).4Section 11(b) of the agreement, as seen, excusesemployees represented by Respondent from operat-ing equipment of any employer who has any interestin a firm doing construction work within Respond-ents' jurisdiction without a contract with Respond-ents. In addition to its prohibition by Section 8(e),thisprovision enters into the issue of whetherRespondents have violated Section 8(b)(3) of the Act.The contract provision is aimed, at least in part, atwhat Respondents call the "dual company" problem.A "dual company" is a construction firm having twooperating parts, only one having an agreement withunion 1. The other part might or might not have anagreement with another union, but in any case doeswork within the territorial jurisdiction of union 1 onjobs where there is no subcontracting clause requir-ing an agreement with union 1. Where there is such asubcontracting clause, or otherwise as the firm seesfit, the operating division having an agreement withunion 1 will bid on the job.Such is the case with York. Wagman, which has anagreement with another union, formed York as asubsidiarywhich could bid on and perform jobsrequiring agreement with Respondents and theiraffiliates.SinceWagman also does constructionwithin Respondents' territorial jurisdiction, withoutbeing "in signed relations" with Respondents, Yorkliterally could not operate equipment with employeesrepresented by Respondents if section 11(b) hadbeen effectuated. York was willing to sign section11(b) anyway, hoping that despite that provision itcould "continue on as before," as York's representa-4 International Brotherhoodof ElectricalWorkers, Local 1186, AFL-CIO(Pacific ElectricalContractors' Association),192 NLRB254 (1971).The General Counsel contends that these provisions,when read withother provisions of the agreement, also violate Sec. 8(e) because theycontemplate"self-help"in their enforcement.Respondents argue,inter alto,that this contention has been rendered moot by subsequent events.We neednot pass on these issues. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivewas quoted by Respondents' president. Re-spondents,which had carved York out of themultiemployer group precisely because it was a "dualcompany," would not accept this, although it wouldcontinue relationswithYork temporarily in ex-change for a gradual phasing out of Wagman's"nonunion" operation.5Respondents thus did not, as they contend,disclaim an interest in continuing to represent theemployees of York. Rather, they pursued an attemptto enlarge the bargaining unit by replacing withthemselves the existing bargaining representative ofthe employees of Wagman.6 This was not a mandato-ry subject of bargaining. Failing to disclaim repre-sentation of the employees, Respondents had a dutyto bargain and therefore to refrain from holding thenegotiations hostage to a demand for a nonmandato-ry subject.Respondents violated that duty. Theywent further and held the negotiations hostage toprovisions banned by Section 8(e) of the Act, overwhich it had struck before York accepted them. Theythus violated Section 8(b)(3) of the Act. By ceasingtheir established practice of furnishing workers toYork, or threatening to do so, in support of theirdemand for provisions violative of Section 8(e), theycoercedYorkwithin themeaning of Section8(b)(4)(ii)(A).7Accordingly, we find that additionalviolation.CONCLUSIONS OF LAW1.York CountyBridge, Inc., isan employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.TheRespondents are labor organizationswithin themeaningof Section 2(5) of the Act and atall times material herein have been the exclusiverepresentative of certain employees of York CountyBridge, Inc., for the purposes of collective bargainingwithin themeaningof Section 9(a) of the Act.3.By refusing to bargain collectively with YorkCounty Bridge, Inc., Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(bX3) of the Act.4.By threatening, coercing, or restraining YorkCounty Bridge, Inc., with an object of forcing orrequiring it to enter into an agreement which isprohibited by Section 8(e) of the Act, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(b)(4)(iiXA)of the Act.S In Respondents'view,an operation under agreement with a differentunion was "nonunion."sCf.International Brotherhoodof ElectricalWorkers,AFL-CIO (Texlite,Inc.).119 NLRB 1792 (1958).rColumbus Building and Construction Trades CouncilAFL-CIO (771eKroger Co.),149 NLRB 1224 (1964).5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,International Union of Operating Engineers, Locals542,542-A, 542-B, their officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Insisting,asa condition of executing acollective-bargaining agreement with York CountyBridge, Inc., covering employees of that employer, oras a condition of continuing to furnish York CountyBridge, Inc., with workers, that York County Bridge,Inc., enter into an agreement prohibited by Section8(e)of the Act, or that such agreement coveremployees in a unit currently represented by anotherlabor organization.(b)Refusing to refer, or threatening to refuse torefer, to York County Bridge, Inc., at its requestindividuals for employment in order to force orrequire York County Bridge, Inc., to enter into anagreement prohibited by Section 8(e) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with YorkCounty Bridge, Inc., subject to the provisions ofSection 9(a) of the Act, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and, if an understandingis reached, embody such understanding in a signedagreement.(b)Post at Respondents' business offices andmeeting halls, copies of the attached notice marked"Appendix." 8Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondents' representatives,shall be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees andmembers are customarily posted. Reasonable stepsshall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by anyother material.`(c)Sign and mail to the Regional Director forRegion 4, sufficient copies of said notice, on forms9In the event that this Order is enforced by a Judgmentof a UnitedStatesCourt ofAppeals, the words in the notice reading "Postedby Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board." INTL.UNION OF OPERATING ENGINEERS,LOCAL 542provided by him, for posting at the premises ofCharging Party York County Bridge, Inc., if thelatter is willing.(d)Notify the Regional Director for Region 4, inwriting,within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.ACTING CHAIRMAN FANNING,dissenting:Contrary tomy colleagues,Iwould find, inagreement with the Administrative Law Judge, thatthe Respondent Union's object in refusing to referemployees for employment by York was to compelthatCompany and Wagman, dual companies, tobargain for all their employees in a single unit. In myopinion, the evidence does not support the majority'sconclusion that an additional and unlawful object oftheUnion was to require York to sign a contractcontaining the provisions alleged by the GeneralCounsel to be prohibited by Section 8(e) of the Act.While the Union did, indeed, insist that the disputedprovisions must be included in the standard contractnegotiatedwith the multiemployergroup in July1971,York was specifically excluded from allnegotiations and efforts to secure that contract. Withrespect to York, the record is clear that the Unionrefused to bargain with that Company for,anycontract unless and untilYorkgave assurances that itwould end its dual-company arrangement withWagman and bargain withtheUnionas a singleemployer. The recordisalso clearthat the alleged8(e)provisionswere designedtopreclude theemployers under contract with the Union from doingbusinesswith Yorkand Wagman so long as Wagmanwas nonunion.If,however,York acceded to theUnion's adamant position that York and Wagmanmust both beall-unioncompaniesbefore anycontract could be negotiated, obviously the Union'sneed for the alleged 8(e) clauses would immediatelyevaporate.Whether or not the Union would never-theless insist that these clauses must be included in acontract executedwithYork-Wagman is, in myopinion,entirely speculative. I do not believ;r it is areasonable ground to conclude, as the majority does,that the Union necessarily was at all tithes insistingthatYork execute a contract containing unlawful8(e) clauses.Iwould affirm the Administrative Law Judge'sconclusion that the General Counsel hasnot prod-uced sufficient evidence in this case to warrant afinding that the Union has violated Sections 8(bX3)and 8(b)(4)(ii)(A) of the Act.IThecomplaint was issued pursuant to chargesfiled on November 1,1971, by York CountyBridge,Inc. (4-CB-1900 and 4-CC-653). andContractors Association ofEastern Pennsylvania(4-CB-1901). As will beAPPENDIX411NOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we violated theNational LaborRelationsAct, and has ordered us topost this notice and to keep the promises that wemake in this notice:WE WILL NOT insist, as a condition of executinga collective-bargaining agreementwithYorkCounty Bridge, Inc., or as a condition ofcontinuing to furnish York County Bridge, Inc.,withworkers, that York County Bridge, Inc.,enter into an agreement prohibited by Section8(e) of the Act, or that such agreement coveremployees in a unit currently represented byanother labor organization..WE WILL NOT refuse to refer, or threaten torefuse to refer, to York County Bridge, Inc., at itsrequest individuals for employment in order toforce or require York County Bridge, Inc., toenter into an agreementprohibited by Section8(e) of the Act.WE WILL bargain, upon request, with YorkCounty Bridge Inc., over rates of pay, wages,hours of employment, and other terms or condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement.INTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCALS 542,542-A, AND 542-BDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The trialin this proceeding was held before me in Philadelphia,Pennsylvania, on May 22 and 23, 1972, upon the GeneralCounsel's complaint 1 and Respondent's answer. The issueslitigatedwerewhetherRespondents violated Sections8(b)(3) and 8(bX4Xii)(A) of the National Labor RelationsAct, as amended (Act), by striking members of employerassociations, including Contractors Association of EasternPennsylvania (CAEP), for which Operating EngineersEmployers of Eastern Pennsylvania and Delaware (Engi-neersEmployers)was the bargaining agent and bythreateningto refuse to furnish employees to York Countyset forth below,the chargesfiled by bothCharging Partieswere privatelysettled during the trial. However,the settlement entered intoby Respond-ents and YorkCountyBridge, Inc., was,in effect, set aside. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDBridge, Inc. (York), in order to force Engineers Employersand York to enter into an agreement prohibited by Section8(e).2Upon the entire record, my observation of the witnessesand their demeanor while testifying, and having taken intoaccount the arguments made and the briefs submitted,3 Imake the following:FINDINGS OF FACT1.JURISDICTIONYork,a Pennsylvania corporation whose principal officeis locatedat York,Pennsylvania,is engaged in pile drivingand in the constructionof bridgesand dams. Yorkannually purchases goods and services from supplierslocated outside the Commonwealth of Pennsylvania valuedatmore than$50,000.Accordingly, I find that York is aconstructionindustry employerwithin the meaning ofSection 8(e) of the Actand is engaged in commerce withinthemeaning of Section 2(6) and 8(bX4). I conclude,thetefore,that the assertion of jurisdiction over this matterby the National LaborRelationsBoard(Board) iswarranted.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents,three locals of InternationalUnion ofOperating Engineers,AFL-CIO,are labor organizationswithin the meaning of Section2(5) of the Act .4III. INTRODUCTIONAs will appear,this case is concernedwithRespondents'dealingswithYork,including an allegedthreatbyRespondent to refuse to furnish employeesto York. TheGeneral Counsel andYorkcontends that anobject of thisthreatwasto compel Yorkto enter into a contractprohibited by Section 8(e) of the Act. Accordingly, theGeneralCounsel argues, Respondent violated Section8(b)(3) and (4XiiXA).Respondent,on the other hand,maintainsthat it did not trench on either ofthe foregoings In pertinent part the provisions of the Act mentioned in thetext are asfollows:Sec8(b) It shall be an unfair labor practice for a labor organizationor itsagents-(3) to refuse to bargain collectively with an employer, provided it isthe representative of his employees....(4) ... (u) to threaten, coerce, or restrain any personengaged incommerce or in an industry affecting commerce, where .. an objectthereof is:(A) forcing or requiring any employer... to enter into anyagreementwhich is prohibited by section 8(e). prohibited bysection 8(e);(e) It shall be an unfair labor practice for any labor organizationand any employer to enter into any contract or agreement, express orimplied,whereby such employer ceases or refrains or agrees to cease orrefrain from handling,using,selling,transporting or otherwise dealingin any of the products of any other employer,or to cease doingbusiness with any other person,and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be tosectionsof the Actbecause theobject of the threat it isalleged to have madedid not fallwithin theproscription ofSection 8(b)(4)(A).IV.THE HISTORY OF THIS PROCEEDING AND ITSPRESENT POSTUREAs noted, on May 22 and 23, 1972, a trial was heldbeforeme on theissues raisedby the pleadings in thismatter. On the second day of the trial, after all parties hadrested but before the record was closed, both ChargingParties; i.e.,York and CAEP, entered into a privatesettlement agreement .6Pursuant to theiragreementwith Respondent, York andCAEP then moved to withdraw their charges and I grantedthese motions. Having done so, I dismissed the complaintin accordance with Section 102.9 of the Board's Rules andRegulations,series8, as amended.?On June 1, 1972, the General Counsel appealed to theBoard from my orderdismissingthe complaint. During thependency of the General Counsel's appeal, York, onOctober 10, 1972, filed several motions with the Board,includinga motionto vacate my dismissal of the complaintand a motion to reinstate the complaint. On March 19,1973, the Board referred York's motions to me for ruling.On August 7, 1973, after a hearing at which evidence wasadduced, I denied York's variousmotions.Requests forreview of this ruling were filed with the Board by theGeneral Counsel and York.On March 8, 1974, the Board decided the GeneralCounsel's appeal from my orderdismissingthe complaint.As set forth in its order, the Board "concluded that theagreementof the parties underlying [my ] acceptance of theChargingParties'withdrawal of the charges and [my]consequent dismissalof the complaint has not settled thedispute."Accordingly, the Board remanded this proceeding to me"for the purpose of preparing a written decision contain-ing, findings of fact,conclusionsof law, and a recommend-ed order resolving the issuesraised by the complaint inCases 4-CB-1900 and 4-CC-653 [in which York . . . is thesuch extent unenforceable and void:Provide4That nothing in thissubsection(a) shall apply to an agreement between a labor organizationand an employer in the construction industry relating to thecontracting or subcontracting of work to be done at the site of theconstruction, alteration, painting, or repair of a building,structure, orother work ....3Although all the arguments of the parties and the authoritiescited bythem,whether appearing in their briefs or made orally at the trial, may notbe discussed in this Decision, each has been carefully weighed andconsidered.4Althoughtheyare separate labor organizations,Respondents arecloselyrelated to each other.Accordingly, theywillbe referred tohereinafter collectively as Respondent.5Thecontentions of the General Counsel and York beingsimilar, theywill be referred to hereinafter as the General Counsel's contentions.6The settlement agreement provided,among other things, that "Yorkwill solve the dual company problem byMay I, 1975,to [Respon-dent's ] satisfaction."As will be seen,this problem is theroot of thedisputebetween Respondent and York.The nature of a dual company, theproblems such a company raises for Respondent, and the manner in whichRespondent sought to eliminate these problems,both in general and insofaras York was concerned, will be discussed in later sections of this Decision.r Insofar as materialSec. 102.9 provides that"upon withdrawal of anycharge, any complaint based thereon shall be dismissed." INTL.UNION OF OPERATING ENGINEERS,LOCAL 542413Charging Party]."In connectionwith thescope of theremand,the Board further concluded that "as the parties inCase 4-CB-1901 [in whichCAEPis the Charging Party],arewilling to abide by their [settlement]agreement[entered into onMay23, 1972], . . .disturbing suchagreement would not effectuate the policiesof the Act."In view of the Board's latter conclusion,the evidenceadduced at the trial need be considered only insofar as itrelates to the dealings between Respondentand York; andfindings of fact,conclusions,and recommendations arenecessary only in that regard.Notwithstanding this postureof the proceeding,factual findings will be made,by way ofbackground,concerning the bargaining engaged in byRespondent and Engineers Employers,the subject of thecharge in Case 4-CB-1901.V. PRELIMINARY FINDINGSAND CONCLUSIONS8A.The Dual Company ProblemAs was made apparent during the trial,a dual companyin the segment of the construction industry in whichRespondentandYork dobusiness9consistsof anenterprise having two parts, only one of which employsworkers represented by Respondent.It is the position ofRespondent that dual companies diminish its members'employment opportunities.Homer Dawson, Respondent'spresident, testified that this comes about because suchcompanies"[use] our people when'it is to their advantageand [lay]them off when it is not to their advantage [toemploy them],"thus creating"an intolerable situation for[Respondent]."Moreover, Dawson continued,respondentfeels that it has a responsibilitynot only "topreserve [itsmembers']work opportunities [but also to protect]employers who . . . do all their work 100%union . . . fromunfair competition"posed by dual companies which,because of their nonunion adjunct,are able to underbidnondual companies.In the hope of eliminating the problems resulting fromthe existence of dual companies and thereby enhance andpreserve employment opportunities for persons whom itrepresents,Respondent, during its bargaining with Engi-neersEmployers, proposed and obtained the contractprovisions alleged in the complaint as being prohibited bySection 8(e) of the Act.108The purposeof these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may giverise. To theextent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here,although they,as well as thefindings,may againbe considered in other contexts.6As I have found,Yorkisengaged in pile driving and in theconstruction of bridges and dams.Employees representedby Respondentoperate equipment and machines used in such work.10Thecontract provisions complained of are as follows:ARTICLE IIGeneral ProvisionsSection II-Non-UnionEquipmentYork is one part of a dual company, the other part isG.A. and F.C. Wagman, Incorporated (Wagman). Wag-man'semployees have never been represented by Respond-ent, but, at all material times, they have been representedby a labor organization not associated with the AmericanFederation of Labor and Congress of Industrial Organiza-tions(AFL-CIO)as isRespondent. Dawson, Respondent'spresident,described .theUnion representingWagman'semployees as being, with respect to Respondent, a "rivalunion."" Accordingly, notwithstanding such representa-tion, inRespondent's eyesWagman is a nonunionemployer.York was formed by Wagman in 1960 as its whollyowned subsidiary. Before York's incorporation, Wagmanwas barred from working as a subcontractor on aconstruction project because the general contractor had anagreementwith aunionaffiliatedwith the AFL-CIOprecluding it from subletting work to a subcontractorwhose employees were not represented by a union similarlyaffiliated.To avoid the recurrence of such a situationWagman created York so that Wagman "would have acompany that was able to work as a sub-contractor tocontractors who were AF of L and were bounds [sic] bytheir contracts just-to sub-contract to people whowere alsoa party to [such an ] agreement." 12York and Wagman do the same type of constructionwork.Being Wagman'swholly owned subsidiary, all majordecisions affecting York are made by Wagman. One ofWagman's vice presidentsisalsoYork's vice president.Both corporations are housedin the samebuilding, employoffice and professional workers in common, and the sameequipmentis usedinterchangeably by both.13Imake nojudgmentas towhether York and Wagmanconstitute a single employer. However, in view of theforegoing, and considering the purpose for which York wascreated by Wagman, York and Wagman may be consid-ered to be separate parts of the same enterprise.Although York did not immediately upon its incorpora-tion enterinto anagreement with Respondent, it apparent-ly satisfied the purpose for which it was formed byobtainingits employees from respondent's hiring hall. In1967 York joined CAEP which bargained with Respondenton behalf of its members, including York, until 1971.(a)No operator shall be required to operate equipment belonging toa contractor or supplier with whom this Local Union is not in signedrelations,provided, Union equipment is available in the locality. Noparty to this agreement shall rent or supply equipment unmanned toanyone doing construction work covered by this agreement who is notin signed relations with this Union.(b) No employee representedby this Unionon construction workshall be required to operate equipmentof or for anyEmployer who hasany interest in a firm or company doing construction work within thejurisdiction of this Union and which is not in signed relations with thisUnion.11A "rival union,"Dawson explained,is one "which does work in thesame jurisdiction which[Respondent)covers I.-12The findings concerningYork's formation are based upon, and thequotation appearing in the text is taken from,testimony given by JohnRutter,a vice president of both Wagman and York.13Rutter testified, without stating the amount of the rent,that when oneused the other's machinery rent was paid. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Carved-Out EmployersThe lastcollective-bargaining agreement between Re-spondentand CAEPcovering the latter'smembers,including York, expired on April 30, 1971.14 On February17 Respondent informed CAEP, in writing, that it wantedtomeet withCAEPfor the purpose of negotiating anagreement to replace the one about to terminate. At thesame time Respondent notified CAEP that it wanted "towithdraw from negotiating with [CAEP] with respect to... York"and several other dual companies.15In response to its request for bargaining Respondent wasadvised by CAEP that it would be represented in thenegotiationsby Engineers Employers, a broader basedemployer association. In doing so, however, CAEP madeno mention of Respondent's request to carve York andother dual companies out of the bargaining unit.Accord-ingly,Respondent made a similar request of EngineersEmployers which was acceded to on April 12.C.TheBargaining Between Respondent andEngineers EmployersBargaining between Respondent and Engineers Employ-ers began early in April 1971. At the outset Respondentpresentedfor.consideration by Engineers Employers adocument containing the items it wanted to incorporate inthe contract then under negotiation.Among these was theprovision alleged in the complaint to have been prohibitedby Section 8(e) of the Act. 16Not having obtainedagreementto this provision,as wellas several others, by April 30, the expiration date of the oldcontract, Respondent, on the next day, struck the employ-ers for whom Engineers Employers was the bargainingagent.The expiredcontract having alsocovered York andthe other carved-out employers, they, too,werestruck onMay 1.Bargaining between Engineers Employers and Respond-ent continued through the strike.On July 7agreement wasreached on all outstanding matters, including the provisionclaimed to have been prohibited by Section 8(e) of the Act.Concerning this, as Harold Williams, one of the negotia-torsforEngineersEmployers, testified,Respondent'sposition was that unless it was agreed to "the strike wouldcontinue." Faced with this alternative,Engineers Employ-ers accepted the provision and the strike ended,exceptwith respect to York and the other carved-out employersbetweenwhom and Respondent there was still nocollective-bargaining agreement.The contract entered into by Engineers Employers andRespondent upon the completion of their negotiations wasto be effective, according to its terms, from May 1, 1971, toApril 30, 1973, absentan extension.14All dates hereinafter mentioned without stating a year fall within 1971.15G.C.Exh. 4.16 See In. 10, above,for the terms of this provision.17 It was later made clear that Williams used the term "double-breastedoperation"as a synonym for "dual company operation."isMy findings as to the events of this meeting are based on thetestimony given by Minckler and Homer Dawson,Respondent's president,who was also present at the meeting.The quotations appearing in the textVI. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts Concerning Respondent's Alleged Violationof Section 8(b)(3) and 8(b)(4)(ii)(A) of the ActDuring the bargaining between Respondent and Engi-neers Employers Respondent was informed that EngineersEmployerswould represent the carved-out employers,includingYork,in any subsequent negotiations betweenthe carved-out employers and Respondent. After Respond-ent and Engineers Employers agreed upon a contract(standard contract) covering the employers who had notbeen removed from the unit Respondent and EngineersEmployers, as the representative of the carved-out employ-ers,met twice.The firstmeeting,at which all the carved-out employerswere represented, took place on July 14, 1971. At thesecond meeting,held on September28, only York wasrepresented.At neither meeting did Respondent seek a contract withYork or any other carved-out employer. At each meetingthe requests for contracts came from the employers. Thus,asHarold Williams, a member of Engineers Employers'negotiating committee testified,on July14, "we suggestedthatwe would like everyone to sign the [standard]contract."Respondent's"response," as Williamsfurthertestified, "was that [it] would not sign up the singled outcontracting companies,includingYork . . . ,unless theyeliminatedthe double-breasted operationthat they areworking under now, or were working under,in a stipulatedperiod of time." 17The September 28 meeting, as has already been noted,was devoted entirely to York. York's spokesman wasHoward Minckler, who, like Williams,was amember ofEngineersEmployers'negotiating committee.18Minckler informed Respondent of York's "position ofnot being able [,without a contract with Respondent,] tobid on any work," and that York"wanted tobe able to bidon union constructionwork." Accordingly, York againofferedto sign the standard agreement.This offer, as was the similar offer made on July 14 onbehalf of York and the other carved-out employers, wasrejected by Respondent.Homer Dawson,Respondent'spresident, stated in this regard that York "would not begiven an agreement unless [it] brought all [its]companies tounder the agreement[and that York] would not befurnished any employees unless [it] signed an agree-ment." 20After somefurther discussion Respondent changed itsposition and offered to consider any proposition respectinga contract which York might make, provided it wasaccompanied by an undertaking from the York-Wagmanenterprise to eliminate its dual company operation within astated period of time.In the absence of an estimate fromYork as to how long it would take to accomplish this,are taken from Minckler's testimony.19This was a reference to Wagman, which,as will be remembered, wasthe other part of the York-Wagman dual company.20Concerning the operation of Respondent's hiring hall,Dawsontestified that it was not Respondent's "policy [to] furnish engineers toanyone without a signed contract,"nor does Respondent"refer employeesto companies with whom it is not in collective bargaining relations." INTL. UNION OF OPERATING ENGINEERS, LOCAL 542415Respondent suggested that a year would be acceptable. TothisDawson added that "if York had a different proposal,[Respondent]would be willing to listen."Yorkansweredthat it would "think about [the foregoing] and come backwith a counter-proposal."York, however, did not "come back with a counter-proposal."Instead,on October 7 York once more offeredto sign the standard agreement without any change in theYork-Wagman dual company operation. This offer Re-spondent again refused to accept.B.Contentionsand Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(b)(3)and (4)(ii)(A) of the ActTo establish a violation of Section 8(b)(4) of the Act itmust be shown that an object of a union's conduct fallswithin the proscription of one of its subsections.21N.L.R.B.v.Denver Building and Construction Trades Council,et at,341U.S. 675, 687-689 (1951). In the absence of such anobject there is no violation of Section8(bX4).SeafarersInternationalUnionof North America, Atlantic and GulfDistrict,Harbor and Inland Waterways Division(Salt DomeProduction Co.) v. N.L.RB.,265 F.2d 585, 590 (C.A.D.C.1959);Truck Drivers & Helpers Local Union No. 592, IBT(Estes Express Lines, Inc.),181 NLRB 790, 791-792 (1970).The General Counsel argues that an object of Respond-ent's statementthat it would not furnish employees toYork22 was to force York to enter into an agreement (thestandard agreement)containing provisions prohibited bySection 8(e) of the Act.In this manner, he further argues,Respondent violated Section8(bx4Xii)(A).On brief the General Counsel states that"of firstconsideration is whether[the standard agreement] vio-late[s] Section 8(e) of the Act." I do not agree. A findingthat the standard agreement was prohibited by Section 8(e)would be of no consequence insofar as Respondent'salleged violation of Section8(b)(4)(iiXA)isconcernedunless, as the cases cited above teach,there is also a findingthat an object of Respondent's threat was to compel Yorkto enter into it.23 Accordingly, I will address myself first toRespondent's object.A review of the evidence shows that the elimination ofdual companies'was of prime importance to Respondent.Respondent hoped to accomplish this in some measure byincorporating into the collective-bargaining agreement itentered intowithEngineers Employers the provisionalleged in the complaint to have been prohibited bySection 8(e) of the Act.InsofarasRespondent'sdirectdealingswithdualcompanies,includingYork,were concerned the evidencealso demonstrates Respondent's purpose to compel themto eliminate their nonunion operations.This is madeapparent not only by Respondent'snot seeking, orinitiating requests for, contracts with the dual companies,24but also by the reasons given by Respondent for notacceding to the dual companies' requests for contracts.Thus, at the July 14 meeting Respondent made it clearthat it "would not sign up the singled out . . . companies,including York . . ., unless they eliminated [their] double-breastedoperation."Similarly,at the September 28meeting when York offered to sign the standard agreementin order to enable it "to bid on union construction work,"Respondent made it equally clear that it would not enterinto any agreementwith YorkunlessYork was willing tobringWagman, its nonunion adjunct, "under the agree-ment"; i.e., whatever agreement Respondent and Yorkmight enter into upon York's satisfying Respondent'scondition.The foregoing does not bespeak an object on Respond-ent'spart to compel York to enter into a prohibitedagreement by "threaten[ing]," to use the language of thecomplaint, "to refuse to furnish workers to York." Itindicates, rather, that it was the object of Respondent'sthreat to compel the York-Wagman enterprise to eliminatetheir dual company operation, and I so find.For Respondent to have sought to compel York-Wag-man, an enterprise employing workers represented byRespondent and workers not so represented to employonly workers represented by Respondent is not an objectinterdicted by Section 8(b)(4)(A) of the Act, which, inrelevant part, proscribes only "forcing or requiring anyemployer . . . to enter into any agreement which isprohibited by Section 8(e)." Nor did Respondent violateSection 8(b)(3),with whichitwas alsocharged, by refusingto enter into a collective-bargaining contract with YorkunlessYork-Wagman agreed to employ only workersrepresented by Respondent.SheetMetal Workers Interna-tionalUnion(Corrugated Asbestos Contractors, Inc.),192NLRB 32, 33-34, affd.sub nom.Corrugated AsbestosContractors458 F.2d 683 (C.A.5, 1972).Accordingly, I conclude that Respondent violatedneither Section 8(b)(3) nor (4)(ii)(A) of the Act. I shall,therefore, recommend the dismissal of the complaint inCases 4-CB-1900 and 4-CC-653, in which York is theCharging Party.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.York is an employer in the construction industrywithin the meaning of Section 8(e) of the Act and isengaged in commerce within the meaning of Section 2(6)and 8(b)(4) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(b)(3) or (4)(ii)(A) of theAct.21The subsection of Sec. 8(bX4) involved in this proceeding is subsection(A).22This statement is characterizedin thecomplaint as being a threat "torefuse to furnish workers to York." For convenience I will adopt thischaracterization.73 1 usethe past tense because all the events with which we are hereconcerned occurred in 1971 and the standard agreement was to expire,absent an extension, on April 30, 1973.24 It will be remembered, in this regard,that at the meeting held on July14, 1971, the requests for contracts between Respondent and the dualcompanies were madeby the dualcompanies,not byRespondent; and atthe September 28 meeting,at which onlyYork was represented, York, andagain not Respondent,made the demandfor acontract. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findingsof fact andconclusions oflaw and upon the entire record in this case,and pursuantto Section10(c) of the Act,Ihereby issue the followingrecommended:ORDER25It is ordered that the complaint in Cases 4-CB-1900 and4-CC-653be, and the same hereby is, dismissed.ss In the eventno exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules andRegulations, be adopted by the Board and becomeRules and Regulationsof the National LaborRelationsBoard, the findings,itsfindings,conclusions,and order, and all objections thereto shall beconclusions,and recommended Order hereinshall, asprovidedin Sec.deemedwaived for all purposes.